SONENSHINE, J., Concurring.
 I concur in the judgment and the majority’s reasoning with the exception of Part III (majority opn., ante, pp. 662-664).
A Miranda1 waiver is not sufficient unless it informs a suspect he or she has a right to the presence of an attorney during questioning. Hence, I agree with the majority in United States v. Noti (9th Cir. 1984) 731 F.2d 610 [79 A.L.R.Fed. 111] and the court in Windsor v. United States (5th Cir. 1968) 389 F.2d 530.
I, too, turn to the language of Miranda: “[A]n individual held for interrogation must be clearly informed that he [or she] has the right to consult with a lawyer and to have the lawyer with him [or her] during interrogation. ” (Miranda v. Arizona, supra, 384 U.S. 436, 471 [16 L.Ed.2d 694, 722], italics added.) “No effective waiver of the right to counsel during interrogation can be recognized unless specifically made after the warnings we here delineate have been given.” (Id., at p. 470 [16 L.Ed.2d at p. 721].)
California v. Prysock (1981) 453 U.S. 355 [69 L.Ed.2d 696, 101 S.Ct. 2806]1
2 is often cited for the proposition latitude is permitted in the language of the advisement: “If a defendant has been told the substance of his [or her] constitutional rights, it is not fatal if irrelevant words or words with no independent substance are omitted. [Citation.]” (United States v. Noti, supra, 731 F.2d 610, 614-615.) But Prysock was told: “‘You have the right to talk to a lawyer before you are questioned, have him present with you while you are being questioned, and all during the questioning. ’ ” (California v. Prysock, supra, at p. 356 [69 L.Ed.2d at p. 699].) And while the Prysock majority does say a “talismanic incantation” oí Miranda's language is not required, it also observes the question is “whether a criminal defendant was adequately informed of his right to the presence of appointed counsel prior to and during interrogation . . . .” (Id., at p. 360 [69 L.Ed.2d at p. 701], italics added.)
*666There is an additional difficulty with reliance on the federal cases cited by the majority in support of its conclusion on this point. California has a higher burden of proof—beyond a reasonable doubt—the prosecution must bear to demonstrate voluntariness. (People v. Jimenez (1978) 21 Cal.3d 595 [147 Cal.Rptr. 172, 580 P.2d 672].) An inadequate Miranda warning renders any subsequent statement involuntary and inadmissible. (See In re Martinez (1970) 1 Cal.3d 641, 648-649 [83 Cal.Rptr. 382, 463 P.2d 734]; People v. Diaz (1983) 140 Cal.App.3d 813, 819-824 [189 Cal.Rptr. 784]; In re Albert R. (1980) 112 Cal.App.3d 783, 788-789 [169 Cal.Rptr. 553].) The federal standard, embodied in Lego v. Twomey (1972) 404 U.S. 477, 489 [30 L.Ed.2d 618, 627, 92 S.Ct. 619], requires the prosecution only prove voluntariness by a preponderance of the evidence.
Unfortunately, the viability of the Jimenez standard after Proposition 8 currently has our state’s intermediate appellate courts divided. Some say the Jimenez standard is unaffected. (See, e.g., People v. Azure (1986) 178 Cal.App.3d 591 [224 Cal.Rptr. 158]; People v. Molina (1986) 177 Cal.App.3d 429 [222 Cal.Rptr. 894]; People v. Marzett (1985) 174 Cal.App.3d 610 [220 Cal.Rptr.217]; People v. Clark (1985) 171 Cal.App.3d 889 [217 Cal.Rptr. 819]; People v. Navarez (1985) 169 Cal.App.3d 936 [215 Cal.Rptr. 519]; People v. Givans (1985) 166 Cal.App.3d 793 [212 Cal.Rptr. 762]; People v. Barrios (1985) 166 Cal.App.3d 732 [212 Cal.Rptr. 644]; People v. Jacobs (1984) 158 Cal.App.3d 740 [204 Cal.Rptr. 849].) Others say Lego v. Twomey embodies the appropriate standard in the post-Proposition 8 era (see People v. Garcia (1986) 178 Cal.App.3d 683 [224 Cal.Rptr. 22]; People v. Reese (1986) 177 Cal.App.3d 1094 [223 Cal.Rptr. 343]).3 (See generally, People v. Weaver (1985) 39 Cal.3d 654 [217 Cal.Rptr. 245, 703 P.2d 1139]; Ramona R. v. Superior Court (1985) 37 Cal.3d 802 [210 Cal.Rptr. 204, 693 P.2d 789].)4
I believe Jimenez survives. And because the standard of proof for voluntariness is so high (see People v. Diaz, supra, 140 Cal.App.3d 813, 819-824), this substantial deviation from the specific requirements óf Miranda is fatal to the admissibility of Valdivia’s post-Miranda statement.5
That leaves the issue of prejudice. In his statement, Valdivia admitted shooting the victim, but claimed self-defense. In other words, he tried to *667exculpate himself. At trial, other witnesses suggested Valdivia shot in self-defense.
Valdivia’s statement was an admission, not a confession. (People v. Diaz, supra, 140 Cal.App.3d 813, 817, fn. 1; see also People v. McClary (1977) 20 Cal.3d 218, 230 [142 Cal.Rptr. 163, 571 P.2d 620].) Its improper admission into evidence is not reversible error if the People can show beyond a reasonable doubt the error did not contribute to the verdict. (People v. McClary, supra, at p. 230; see also People v. Murtishaw (1981) 29 Cal.3d 733, 756 [175 Cal.Rptr. 738, 631 P.2d 446].) The statement was fully consistent with Valdivia’s defense; it did not prejudice him.6 Accordingly, I concur in the judgment affirming the conviction.
A petition for a rehearing was denied May 16, 1986, and appellant’s petition for review by the Supreme Court was denied July 24, 1986.

 Miranda v. Arizona (1966) 384 U.S. 436 [96 L.Ed.2d 694, 86 S.Ct. 1602, 10 A.L.R.3d 974].


 On remand see People v. Prysock (1982) 127 Cal.App.3d 972 [180 Cal.Rptr. 15].


 The division goes further: Azure, Reese and Clark contain dissents on this point.


 The issue is also pending before our Supreme Court. (People v. May, review granted Nov. 27, 1985 (Crim. 24991).)


 The current viability of Jimenez and the Miranda requirement at issue here present difficult issues bearing examination by our state’s highest court, and, with respect to the latter issue, the United States Supreme Court.


 Given the other evidence, it is not at all probable Valdivia would have chosen a different defense had he not been called upon to deal with his post-Miranda statement.